Fourth Court of Appeals
                                         San Antonio, Texas
                                                  May 7, 2015

                                             No. 04-15-00282-CV

                                         IN RE Michael C. SMITH

                                      Original Mandamus Proceeding1

                                                     ORDER

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

        On May 7, 2015, relator Michael C. Smith filed a petition for writ of mandamus and
motion for emergency stay pending a ruling on the mandamus petition. The court has considered
the petition for writ of mandamus and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus and motion for emergency stay are
DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on May 7, 2015.



                                                               _________________________________
                                                               Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2015.



                                                               ___________________________________
                                                               Keith E. Hottle
                                                               Clerk of Court



1
 This proceeding arises out of Cause No. DC-14-46, styled Rio Grande City Consolidated Independent School
District v. Descon Construction, L.P., et al., pending in the 229th Judicial District Court, Starr County, Texas, the
Honorable Ana Lisa Garza presiding.